
	
		I
		111th CONGRESS
		1st Session
		H. R. 1436
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the evaluation of Government programs for
		  efficiency, effectiveness, and accountability.
	
	
		1.Short titleThis Act may be cited as the
			 Government Efficiency, Effectiveness,
			 and Accountability Act.
		2.FindingsCongress finds that—
			(1)inefficiency,
			 ineffectiveness, and unaccountability in Federal programs undermines the
			 confidence of the American people in the Government and reduces the Federal
			 Government’s ability to adequately address vital public needs;
			(2)insufficient
			 information on program performance seriously disadvantages Federal managers in
			 their efforts to improve program efficiency, effectiveness, and
			 accountability;
			(3)congressional
			 policy making, spending decisions, and program oversight are handicapped by
			 insufficient attention to program performance and results;
			(4)programs
			 performing similar or duplicative functions that exist within a single agency
			 or across multiple agencies should be identified and their performance and
			 results shared among all such programs to improve their performance and
			 results;
			(5)advocates of good
			 government continue to seek ways to improve efficiency, effectiveness, and
			 accountability; focus on results; and integrate the performance of programs
			 with decisions about budgets;
			(6)with the passage
			 of the Government Performance and Results Act
			 of 1993, the Congress directed the executive branch to seek
			 improvements in the effectiveness, efficiency, and accountability of Federal
			 programs by having agencies focus on program results; and
			(7)the
			 Government Performance and Results Act of
			 1993 provided a strong framework for the executive branch to monitor
			 the long-term goals and annual performance of its departments and
			 agencies.
			3.Sense of Congress
			 regarding strategic and performance plans of the GovernmentIt is the sense of Congress that—
			(1)the President
			 should establish a government-wide strategic plan and a government-wide
			 performance plan; and
			(2)the head of each
			 Federal agency should consult with the committees with jurisdiction over the
			 agency and other interested members of Congress at the beginning of each
			 Congress regarding the performance plan of the agency (required by section 1115
			 of title 31, United States Code).
			4.PurposesThe purposes of this Act are—
			(1)to improve the
			 Government Performance and Results Act of
			 1993 by implementing a program assessment and evaluation process
			 that attempts to determine the strengths and weaknesses of Federal programs
			 with a particular focus on the efficiency, effectiveness, and accountability of
			 Federal programs and to identify programs that have missions or outcomes that
			 are duplicative;
			(2)to
			 use the information gathered in the assessment and evaluation process to build
			 on the groundwork laid in the Government
			 Performance and Results Act of 1993 to help the executive branch
			 make informed management decisions and results-based funding requests aimed at
			 achieving positive results;
			(3)to provide
			 congressional policy makers the information needed to conduct more effective
			 oversight, to make better-informed authorization decisions, and to make more
			 results-based spending decisions that achieve positive results for the American
			 people;
			(4)to encourage the
			 wise expenditure of funds on the most effective Federal programs in an effort
			 to save money;
			(5)to eliminate
			 Federal programs subject to waste, fraud, and abuse;
			(6)to identify best practices in Federal
			 programs for allocating resources in an efficient and effective manner;
			(7)to provide
			 agencies with the information needed to track low-performing programs;
			 and
			(8)to provide
			 agencies with the information needed to quickly respond to poor performance of
			 agency programs.
			5.Program
			 assessment
			(a)Requirement for
			 program assessmentsChapter 11 of title 31, United States Code,
			 as amended by the Government Performance and
			 Results Act of 1993, is amended by adding at the end the following
			 new section:
				
					1120.Program
				assessment
						(a)AssessmentThe
				head of each Federal agency, in consultation with the Director of the Office of
				Management and Budget, shall, to the maximum extent practicable, conduct an
				assessment of each program of the agency at least once every 5 fiscal
				years.
						(b)Assessment
				requirementsIn conducting an assessment of a program under
				subsection (a), the head of a Federal agency, in consultation with the Director
				of the Office of Management and Budget, shall—
							(1)coordinate to
				determine the programs to be assessed; and
							(2)evaluate the
				purpose, design, strategic plan, management, efficiency, effectiveness,
				accountability, performance measures, and results of the program, and such
				other matters as the head of the agency considers appropriate.
							(c)Additional
				requirementsAfter a fiscal year during which one or more
				programs of a Federal agency have been assessed under subsection (a), the head
				of the agency shall—
							(1)determine how the
				information gathered from the assessments can help save taxpayers money;
							(2)with respect to
				any assessed programs that have duplicative outcomes or missions, develop a
				plan for merging the programs to make them more effective and to save
				money;
							(3)identify, within
				any program assessed, the best practices conducted in the program for
				allocating resources in an efficient and effective manner that resulted in
				positive outcomes, and the key reasons why such practices resulted in positive
				outcomes; and
							(4)determine the level of performance of any
				program assessed, determine the reasons for any substantial variation from the
				targeted level of performance of the program, and develop a quick response to
				improve any low-performing program.
							(d)Criteria for
				identifying programs to assessThe head of each Federal agency,
				in consultation with the Director of the Office of Management and Budget, shall
				develop criteria for identifying programs to be assessed within the agency each
				fiscal year. In developing the criteria, the head of the agency shall take into
				account the advantages of assessing during the same fiscal year any programs
				that are performing similar functions, have similar purposes, share common
				goals, or have similar outcomes.
						(e)Criteria for
				more frequent assessmentsThe head of each Federal agency, in
				consultation with the Director of the Office of Management and Budget, shall
				make every effort to assess programs more frequently than required under
				subsection (a) in cases in which programs are determined to be of higher
				priority, special circumstances exist, improvements have been made, or the head
				of the agency and the Director determine that more frequent assessment is
				warranted.
						(f)Cross-referencing
				systemThe Direction of the Office of Management and Budget shall
				develop a government-wide system to cross reference programs within each
				Federal agency for the following purposes:
							(1)To enable the
				identification of programs with missions and outcomes that are
				duplicative.
							(2)To identify best practices within the
				programs for allocating resources in an efficient and effective manner.
							(3)To make the
				programs more effective and efficient.
							(4)To save
				money.
							(g)Notice and
				comment requirementAt the beginning of each fiscal year, the
				Director of the Office of Management and Budget shall, by publication in the
				Federal Register, provide notice and an opportunity for public comment on a
				detailed description in draft form of each program to be assessed in that
				fiscal year by Federal agencies, the performance goals in draft form for each
				such program, and the criteria in draft form that will be used to evaluate each
				such program. Upon conclusion of the comment period, which shall be at least 60
				days, the Director shall publish in the Federal Register a final detailed
				description of each program to be assessed in that fiscal year, the final
				performance goals for each such program, and the final criteria that will be
				used to evaluate each such program, including a summary of all public comments
				and their disposition.
						(h)Report(1)The results of the
				assessments conducted during a fiscal year shall be submitted in a report to
				Congress at the same time that the President submits the next budget under
				section 1105 of this title after the end of that fiscal year.
							(2)The report shall—
								(A)include the performance goals and
				performance measures for each program assessment;
								(B)specify the criteria used for each
				assessment;
								(C)describe the results of each
				assessment, including any significant limitation in the assessments;
								(D)describe significant modifications to
				the Federal Government performance plan required under section 1105(a)(28) of
				this title made as a result of the assessments;
								(E)describe best practices identified during
				program assessments for allocating resources in an efficient and effective
				manner;
								(F)include recommendations for the
				resources necessary to improve any low performing programs;
								(G)include a summary of the actions taken
				by the head of the Federal agency under subsection (c) with respect to program
				assessments conducted by that agency, including a summary of any plan for
				merging programs and for quickly responding to improve a low-performing
				program; and
								(H)be available in electronic form
				through the Office of Management and Budget website or any successor
				website.
								(i)Classified
				information(1)With respect to program
				assessments conducted during a fiscal year that contain classified information,
				the President shall submit on the same date as the report is submitted under
				subsection (f)—
								(A)a copy of each such assessment
				(including the classified information), to the appropriate committees of
				jurisdiction of the House of Representatives and the Senate; and
								(B)consistent with statutory law
				governing the disclosure of classified information, an appendix containing a
				list of each such assessment and the committees to which a copy of the
				assessment was submitted under subparagraph (A), to the Committee on Government
				Reform of the House of Representatives and the Committee on Governmental
				Affairs of the Senate.
								(2)Upon request from the Committee on
				Government Reform of the House of Representatives or the Committee on
				Governmental Affairs of the Senate, the Director of the Office of Management
				and Budget shall, consistent with statutory law governing the disclosure of
				classified information, provide to the Committee a copy of—
								(A)any assessment described in
				subparagraph (A) of paragraph (1) (including any assessment not listed in any
				appendix submitted under subparagraph (B) of such paragraph); and
								(B)any appendix described in subparagraph
				(B) of paragraph (1).
								(3)In this subsection, the term
				classified information refers to matters described in section
				552(b)(1)(A) of title 5.
							(j)Inherently
				Governmental functionsThe functions and activities authorized or
				required by this section shall be considered inherently governmental functions
				and shall be performed only by Federal employees.
						(k)Quality control
				and certification of dataThe Director of the Office of Managment
				and Budget, in consultation with the heads of Federal agencies, shall develop a
				process for controlling the quality of data produced from the conduct of
				assessments under this section and shall certify the quality of such
				data.
						(l)TerminationThe
				requirements of this section shall terminate on September 30,
				2017.
						.
			(b)GuidanceNot
			 later than 6 months after the date of the enactment of this Act, the Director
			 of the Office of Management and Budget shall prescribe guidance to implement
			 the requirements of section 1120 of title 31, United States Code, as added by
			 subsection (a), including guidance on a definition of the term
			 program.
			(c)Conforming and
			 clerical amendments
				(1)Section 1115(g) of
			 title 31, United States Code, is amended by striking 1119 and
			 inserting 1120.
				(2)The table of
			 sections at the beginning of chapter 11 of title 31, United States Code, is
			 amended by adding at the end the following:
					
						
							1120. Program
				assessment.
						
						.
				6.Strategic
			 planning amendments
			(a)Change in
			 deadline for strategic planSubsection (a) of section 306 of
			 title 5, United States Code, is amended by striking No later than
			 September 30, 1997, and inserting Not later than September 30 of
			 each year following a year in which an election for President occurs, beginning
			 with September 30, 2009,.
			(b)Change in period
			 of coverage of strategic planSubsection (b) of section 306 of
			 title 5, United States Code, is amended to read as follows:
				
					(b)Each strategic
				plan shall cover the 4-year period beginning on October 1 of the year following
				a year in which an election for President
				occurs.
					.
			
